— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated June 15, 1987, which, upon a fact-finding order of the same court, dated May 22, 1987, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the second degree, placed him with the Division for Youth, Title III, for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated May 22, 1987.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Upon the exercise of our factual review power, we are satisfied that the finding that the appellant committed an act which, if committed by an adult, would have constituted a crime was not against the weight of the evidence (Family Ct Act § 342.2 [2]; cf., CPL 470.15 [5]). The evidence showed that the complainant viewed the appellant’s face at close range under good lighting conditions when the appellant hit the *757complainant with a baseball bat. The appellant was known to the complainant who had seen him many times previous to the incident (see, Matter of Angel R., 134 AD2d 265). We find nothing in the complainant’s testimony to persuade us to disturb the Family Court’s adjudication. Thompson, J. P., Kunzeman, Fiber and Sullivan, JJ., concur.